DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant submitted drawings of the container and cap received on 08/17/21.  These drawings are accepted.

Applicant’s arguments, filed 08/16/21, with respect to the rejection of claims 6-10 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Applicant has argued that one of ordinary skill in the art would recognize that “an analytical storage device containing an initial level of gases or volatile compounds, and employs a cap including a liner having a layer of polyvinyl fluoride or polyvinylidene fluoride along with a compressible material, and the cap is engaged with the container and compresses the liner against the rim surrounding the top opening of the container, the container is then one where the initial level of the gases or volatile compounds contained in the container is retained at a level of less than 10.0% loss over a period of 90 days”. See page 9 of Applicant’s Remarks. The Examiner agrees, therefore the rejection has been withdrawn.  In addition, the Examiner has interpreted the limitation of “wherein the initial level of gases or volatile compounds container in the container is retained at a level of less than 10% loss over a period of 90 days to mean “an analytical storage device containing an initial level of gases or volatile compounds, and employs a cap including a liner having a layer of polyvinyl fluoride or polyvinylidene fluoride along with a compressible material, and the cap is engaged with the container and compresses the liner against the rim surrounding the top opening of the container”.

Applicant’s arguments, filed 08/16/21, with respect to the rejection of claims 1, 4 and 5 under Sassa et al. (US 2009/0196798) in view of Brennan et al. (US 2008/0078737), and further in view of Allegaert et al. (US 2009/02008729) have been fully considered and are persuasive.  Applicant has amended claim 1 to include the limitations of claims 2 and 3 and additional compound limitations on the compressible material.  Claim 1 now recites a liner comprised of a layer of polyvinylfluoride or polyvinylidene fluoride at a thickness of 0.01 mm to 0.1 mm and a layer of compressible material at a thickness of 1.0 mm to 5.0 mm selected from a chlorobutyl rubber, a silicone elastomer, ethylene-propylene rubber, nitrile rubber, polychloroprene rubber, styrene-butadiene rubber or a fluroelastomer.  Applicant then argues that this combination of features is not taught or suggested by the prior art.  The Examiner agrees.  While the combination of Sassa, Brennan and Allegaert teach a layer having a polyvinylfluoride or polyvinylidene fluoride at a thickness of 0.01 mm to 0.1 mm and a layer of compressible material at a thickness of 1.0 mm to 5.0 mm, the combination of references does not teach or suggest the compounds now recited for the compressible material.  Therefore, the rejection has been withdrawn.  

Applicant’s arguments, filed 08/16/21, with respect to the rejection of claims 9 and 10 under Sassa et al. (US 2009/0196798) in view of Brennan et al. (US 2008/0078737) have been fully considered and are persuasive.  Applicant has amended claim 9 to recite a liner comprised of a layer of polyvinylfluoride or polyvinylidene fluoride at a thickness of 0.01 mm to 0.1 mm and a layer of compressible material at a thickness of 1.0 mm to 5.0 mm. Claim 9 has also been amended to positively recite an initial level of methane in the storage device. Applicant then argues that this combination of features is not taught or suggested by the prior art.  The Examiner agrees. The combination of Sassa and Brennan does not teach a combined device having the thickness dimensions and does not teach an However, upon further consideration, a new ground(s) of rejection is made in view of below in Paragraph 11.

Applicant’s arguments, filed 08/16/21, with respect to the rejection of claims 6-8 under U.S.C. 103 as being unpatentable over Sassa et al. (US 2009/0196798) in view of Brennan et al. (US 2008/0078737) have been fully considered and they are persuasive. Applicant has amended claim 6 to include the limitations of claims 2 and 3.  Claim 1 now recites a liner comprised of a layer of polyvinylfluoride or polyvinylidene fluoride at a thickness of 0.01 mm to 0.1 mm and a layer of compressible material at a thickness of 1.0 mm to 5.0 mm.  Applicant then argues that this combination of features is not taught or suggested by the prior art.  The Examiner agrees.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of below in Paragraphs 15-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites a layer of compressible material at a thickness of 1.0 mm to 5.0 mm selected from a chlorobutyl rubber, a silicone elastomer, ethylene-propylene rubber, nitrile rubber, polychloroprene rubber, styrene-butadiene rubber or a fluroelastomer.  The Examiner submits Applicant appears to be attempting to recite a Markush type group but has used an improper format. Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162 (February 9, 2011). Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims, after the appellant in Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924). Although the term "Markush claim" is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim. Inventions in metallurgy, refractories, ceramics, chemistry, pharmacology and biology are most frequently claimed under the Markush formula, but purely mechanical features or process steps may also be claimed by using the Markush style of claiming. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1297-98 (Fed. Cir. 2009)(claim to a hemodialysis apparatus required "at least one unit selected from the group consisting of (i) a dialysate-preparation unit, (ii) a dialysate-circulation unit, (iii) an ultrafiltrate-removal unit, and (iv) a dialysate-monitoring unit" and a user/machine interface operably connected thereto); In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980)(defining alternative moieties of a chemical compound with Markush groupings).  See MPEP 2117, Section I and MPEP 2173.05(h).  The Examiner suggests amending to recite “a layer of compressible material at a thickness of 1.0 mm to 5.0 mm selected from the group consisting of chlorobutyl rubber, a silicone elastomer, ethylene-propylene rubber, nitrile rubber, polychloroprene rubber, styrene-butadiene rubber and a fluroelastomer.”  Claims 11-17 further recite “The analytical wherein the compressible material comprises a (claim 1 compound).  The Examiner submits the use of comprising in a claim to select a member of a Markush group is improper and renders the claim indefinite.  See again MPEP 2117, Section I and MPEP 2173.05(h).  The Examiner suggests amending claims 11-17 to a format that recites “wherein the compressible member is (claim 1 compound). 
Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "the container" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sassa et al. (US 2009/0196798) in view of Brennan et al. (US 2008/0078737), and further in view of Allegaert et al. (US 2009/02008729).  Sassa teaches a container cap having a barrier layer. The device is best shown in Figures 1A-1E and 3, and described in Paragraphs 0008-0022 and 0039-0070. 
Regarding claim 6 – As shown in the Figures, Sassa teaches a container (vessel 10) having a body with a top opening surrounded by a rim and a cap (11). The cap (11) includes a liner (barrier 16) for contacting the rim of the top opening of the container. See Figures 1A-1E, 3 and Paragraphs 0040-0041. The liner (barrier 16) may be a composite structure comprised of a layer of fluorothermoplastic elastomer and another layer of polytetrafluoroethylene (PTFE). See Paragraph 0012 and claim 5. Sassa does not teach a liner having a layer of polyvinyl fluoride or polyvinylidene fluoride (PVDF). Brennan teaches a liner (film 15) for a container closure comprised of a plurality of barrier layers. The plurality of layers may include a layer comprising a water and ethanol barrier and a layer comprising an aroma barrier. The various embodiments of the barrier are best shown in Figures 3A-3E and described in Paragraphs 0012-0025. As shown in Figure 3E, the liner (film 15) may be comprised of a water and ethanol barrier layer (40) connected to an aroma barrier layer (18) by a tie layer (20). In Paragraphs 0012 and 0019 Brennan teaches that polyvinylidene fluoride (PVDF) may be used for any of the layers. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the polyvinylidene fluoride (PVDF) layer from Brennan with The combination of Sassa and Brennan does not teach the thickness of the PVDF layer and the thickness of the compressible material. 
Allegaert teaches a film structure for a cap liner. The film is best shown in Figures 1-4 and described in Paragraphs 0051-0082. In Paragraphs o016-0022, Allegaert discloses an optimal thickness of 0.5 to 1 mm for the compressible polymer layer and a thickness of 100 micrometers for the gas barrier layer. Allegaert teaches that the disclosed thickness of the barrier layers provides a rigidity that is not too hard while providing high oxygen barrier qualities. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the layer thicknesses from Allegaert with the combined teachings of Sassa and Brennan. One of ordinary skill in the art would use the layer thicknesses taught by Allegaert in order to provide high oxygen barrier qualities without being too rigid.  With respect to the initial level of volatile gas recited in the preamble of claim 6 and claim 8, the Examiner submits Sassa teaches experiments in which a volume of toluene is placed in their container in order to test the effectiveness of their barrier against toluene evaporation.  The Examiner submits the placement of toluene into the container would provide an initial level of a volatile compound. 
The Examiner notes Applicant’s Arguments directed against the Brennan and Allegaert references.  See pages 10-13 of Applicant’s Remarks.   
Applicant has argued that one of ordinary skill in the art would not be motivated to combine Brennan with Sassa because the Sassa reference already teaches that their device provides “excellent sealability”.  See pages 10-12 of Applicant’s Remarks. The Examiner respectfully disagrees and submits that the polyvinylidene (PVDF) would still provide additional improvements as stated by the Examiner in Paragraph 14 including a layer that provides a barrier against water, ethanol, and other volatile aromas.  
Applicant has also argued that Allagaert does not teach a fluoropolymer as recited in the claims.  See pages 12-13 of Applicant’s Remarks. The Examiner agrees with respect to claim 1 – the rejection has been removed.  The Examiner further notes, however, the claim 6 does not recite the fluoropolymer compressible layer and that Allagaert already teaches the layer thickness recited in the claims. See Paragraph 16 of the Office action mailed 03/19/21.

Allowable Subject Matter
Claims 1, 4, 5 and 11-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claim 1 has been amended to recite a liner comprised of a layer of polyvinylfluoride or polyvinylidene fluoride at a thickness of 0.01 mm to 0.1 mm and a layer of compressible material at a thickness of 1.0 mm to 5.0 mm selected from a chlorobutyl rubber, a silicone elastomer, ethylene-propylene rubber, nitrile rubber, polychloroprene rubber, styrene-butadiene rubber or a fluroelastomer.  The Examiner submits the prior art does not teach or suggest the combination of features now recited in amended claims 1.  Claim 1, however, has been rejected under 35 U.S.C. 112(b).  See Paragraph 10 above.
Claims 9 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 9 has been amended to recite a storage device and recite a liner comprised of a layer of polyvinylfluoride or polyvinylidene fluoride at a thickness of 0.01 mm to 0.1 mm and a layer of compressible material at a thickness of 1.0 mm to 5.0 mm wherein the initial level of methane contained in the container is 
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 7 recites a combination of features that includes a container having an initial level of methane, ethane, ethylene, propane or butane. The Examiner submits the prior art does not teach or suggest the combination of features now recited in amended claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        October 5, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798